Title: General Orders, 18 June 1780
From: Washington, George
To: 



Head Quarters Short Hills [N.J.] Sunday June 18th 1780
Parole Vandalia  Countersigns Worms VanWatchword Watch

[Officers] Of the Day Tomorrow[:] Colonel Johnston[,] Lieutenant Colonel Sill[,] Brigade Major Church
As it is at all times of great importance both for the sake of appearance and for the regularity of service that the different military ranks should be distinguished from each other and more especially at present.
The Commander in Chief has thought proper to establish the following distinctions and strongly recommends it to all the Officers to endeavor to Conform to them as speedily as possible.
The Major Generals to wear a blue coat with Buff facings and lining—yellow buttons—white or buff under cloaths two Epaulets, with two stars upon each and a black and White Feather in the Hat.
The Brigadier Generals the same uniform as the Major Generals with the difference of one Star instead of two and a White feather.
The Colonels Lieutenant Colonels and Majors the uniforms of their regiments and two Epaulettes.
The Captains; the uniforms of their regiments and an Epaulette on the right shoulder.
The Subalterns—the uniform of their regiment and an Epaulette on the Left Shoulder.
The Aides de Camp the uniforms of their ranks and Corps, or if they belong to no Corps, of their General officers: Those of the Major Generals and Brigadier Generals to have a green feather in the Hat; Those of the Commander in Chief a White & green.
The Inspectors as well Sub as Brigade—the Uniforms of their ranks and Corps with a blue feather in the Hat.

The Corps of Engineers and that of Sappers and Miners; a blue coat with buff facings, red lining, buff undercloaths and the epaulettes of their respective ranks.
Such of the Staff as have military rank to wear the uniform of their ranks and of the Corps to which they belong in the line—such, as have no military rank To wear plain Coats with, a Cockade and Sword.
All officers as well Warrant as Commission’d to wear a Cockade and side arms either a sword or genteel Bayonet.
The General recommends it to the officers as far as practicable to provide themselves with the uniforms prescribed for their respective Corps by the regulation of [ ] published in General Orders the 2nd of October last.
All officers and others who draw Horses from the Public for special purposes or for a limited time are requir’d to be punctual in returning them after the service is performed or at the expiration of the Time prescribed or they will be answerable for the detention.
The Captains of Artillery hitherto allowed Horses in particular Cases from the Public, are immediately to give up all such as are in their Possession to the Quarter master General: The Exigency of the Service requires it.
The Drummers and Fifers ’till further orders are to practise between the Hours of Nine and eleven in the morning and of four and six in the afternoon.
A Field Return of the officers noncommissioned officers and privates “Fit for Action” to be delivered in at six oClock this afternoon.
A Return of the Killed wounded and missing since the 6th Instant to be delivered in tomorrow morning at Guard mounting.

After Orders
At a General Court martial of the Line whereof Colonel Meigs is President held this day: John Clawson Ludwick Lasick and William Hutchinson were tried on the following charge “Coming out from the Enemy with Arms and found lurking as spies in the Vicinity of the Army of the United States” By the Judgement of the Court found Guilty and severally sentenced (more than two thirds of the Court agreeing) to suffer Death.
The Commander in Chief confirms the sentence and orders them to be hanged tomorrow morning at Guard mounting.
No Officer or Private soldier to be absent from his Quarters this Night.

